Citation Nr: 0920004	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-17 763A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including to the right thigh, and including an inguinal cyst.

2.  Entitlement to an initial disability rating in excess of 
30 percent for chronic pain disorder, with major depression.  

3.  Entitlement to an initial disability rating in excess of 
60 percent for a lumbar spine disability.  

4.  Entitlement to an effective date prior to August 17, 2000 
for the grant of a 60 percent evaluation for a service-
connected lumbar spine disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 until June 
1977.

The matter of service connection for a low back disability 
was previously before the Board of Veterans' Appeals (BVA or 
Board) in April 2004.  At that time, the Board granted 
service connection for a low back disability; a May 2004 
rating decision, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia granted a 60 percent 
evaluation for the service-connected lumbar spine disability.  
The Veteran appealed both the disability evaluation and the 
effective date granted by the May 2004 rating decision.  

A March 2006 rating decision denied service connection for an 
unspecified skin disorder of the right thigh, inguinal cyst, 
depression, and chronic pain disorder.  The Veteran appealed 
all of these claims.  However, a December 2007 rating 
decision granted service connection for chronic pain 
disorder, with major depression, with a 30 percent evaluation 
effective from May 24, 2004.  

The Veteran has not withdrawn his claim for chronic pain 
disorder, with major depression, and is presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The record indicates that the Veteran was previously 
represented by an attorney, V.A.G., in regards to his claims.  
However, a February 2008 Notice of Withdrawal of 
Representation indicates that the attorney has withdrawn her 
representation.  The Veteran has not submitted any evidence 
of a new representative, and represented himself at the March 
2009 hearing.  As such, he is presumed to not have 
representation for these claims.  

The Veteran appears to have reported to his examiners 
complaints of erectile dysfunction, secondary to his service-
connected lumbar spine disability.  However, this matter is 
not before the Board because it has not been prepared for 
appellate review. Accordingly, this matter is REFERRED to the 
RO for appropriate action.

The Veteran appeared before the undersigned Veterans Law 
Judge at a Board hearing held at the RO in March 2009.   At 
that time, the Veteran clarified that he only had 4 issues 
before the Board, including the issue of service connection 
for a skin disorder, including to the right thigh, and 
including an inguinal cyst.  

The evidence of record indicates that the Veteran contends 
that he has neurological symptoms secondary to his service-
connected lumbar spine disability.  The Board notes that a 
decision regarding the Veteran's claim for a rating increase 
for the service-connected lumbar spine disability shall be 
made with the exception of any related disability manifested 
by neurological symptomatology.  That aspect of the claim 
will be addressed in the REMAND portion of the decision.    


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a skin disorder, including to the right thigh, 
and including an inguinal cyst, due to his active military 
service.

2.  The Veteran's chronic pain disorder, with major 
depression, is manifested by occupational and social 
impairment with reduced reliability and productivity.  

3.  The Veteran's lumbar spine disability is not manifested 
by ankylosis, incapacitating episodes, or by requiring leg 
braces.

4.  The Veteran's initial claim for service connection for a 
lumbar spine disability was received by VA on August 17, 
2000.


CONCLUSIONS OF LAW

1.  The medical evidence of record does not indicate that the 
Veteran has a skin disorder, including to the right thigh, 
and including an inguinal cyst, related to his active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for an initial disability evaluation of 50 
percent, and no higher, for chronic pain disorder, with major 
depression, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9422 (2008).

3.  The criteria for an initial disability evaluation in 
excess of 60 percent for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, DC 5293 (2002).

4.  The criteria for an effective date prior to August 17, 
2000, for the grant of service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The Veteran's earlier effective date claim and increased 
rating claims arise from his disagreements with the effective 
date of and initial ratings granted for service connection 
following grants of service connection for a lumbar spine 
disability and chronic pain disorder, with major depression.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus a discussion of 
notice is unnecessary for the Veteran's claims for an 
increased rating and an earlier effective date for lumbar 
spine disability or for an increased rating chronic pain 
disorder, with major depression.  

In regards to the claim for service connection for a skin 
disorder, including to the right thigh, and including an 
inguinal cyst, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  He was also informed that VA would seek 
to provide federal records pertinent to his claim.  Finally, 
he was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified medical records.  The Veteran has submitted 
medical records and statements.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, he was afforded VA medical examinations, which 
provided specific medical opinions pertinent to the issues on 
appeal. His VA spine examinations occurred in July 2001, 
November 2004, and October 2006.  The October 2006 VA 
examination also included an evaluation of his skin disorder 
claim.  His VA mental examination occurred in October 2006.  
All these examinations included findings pertinent to the 
Veteran's claims.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


[Continued on the next page] 
 
Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Skin Disorder Claim

In a June 2004 statement, the Veteran claimed that he had 
skin lumps in service that have since spread over his body.  

The Veteran's service treatment records generally indicate 
that the Veteran was treated multiple times for a skin 
disorder.  For example, a November 1974 service treatment 
record found the Veteran to have a cyst in the right inguinal 
area and a May 1976 service treatment record found the 
Veteran to have a sterile abscess on his penis.  His June 
1977 separation examination noted that the Veteran had a cyst 
on the foreskin of his penis, but that his skin was otherwise 
normal.  In his Report of Medical History, the Veteran 
reported that he did not have any skin diseases.  A 
subsequent June 1977 service treatment record reported that 
the cyst was removed from the foreskin of the Veteran's 
penis.  

The Veteran's medical records generally do not indicate any 
complaints of, or treatment for, a skin disorder of any kind.  
A July 2001 VA examination for the spine included an 
examination of the skin and found no rashes present.  
Additionally, an October 2006 VA examination, the examiner 
found no nodules, lumps, or cysts present on examination.  
There was a lumbosacral scar that was well healed with no 
tenderness, inflammation, adherence, keloid formation, or 
limitation.  The examiner reported that regarding Veteran's 
claimed condition of cyst, right inguinal area, there was no 
diagnosis because the condition was resolved.  

The only other evidence provided as to the Veteran's skin 
claim is his belief that he has a skin disorder that 
developed in service.  Although he can provide testimony as 
to his own experiences and observations, the factual question 
of if he has a skin disorder that can be attributed to his 
in-service experiences and injuries is a medical question, 
requiring a medical expert.  He is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  Although the Veteran stated, in his March 2009 Video 
Conference Hearing testimony, that his skin did not appear 
normal, he also specifically stated that he had not sought 
treatment for a skin disorder since the October 2006 VA 
examination, which found no medical evidence of a current 
skin disorder, even though he had received private medical 
treatment since that time.  The Veteran has thus indicated 
that his claimed skin disorder, assuming one has been 
present, was not of such a severity to seek treatment for it.   

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current skin disorder, 
as well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

The medical evidence of record has specifically found the 
Veteran to not have any current skin disorders and no medical 
evidence of a current skin disorder has been provided by the 
Veteran.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence of a current disability, the 
Veteran's claim for a skin disorder, including to the right 
thigh, and including an inguinal cyst, is denied.  

Increased Ratings Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Chronic Pain Disorder

The Veteran essentially contends that his service-connected 
chronic pain disorder, with major depression, is more severe 
than indicated by the 30 percent evaluation previously 
granted him.

Under the relevant rating criteria for evaluating psychiatric 
disorders, including for pain disorder, under DC 9422,  a 30 
percent disability rating is assigned for a mental disorder 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Veteran's service treatment records generally did not 
indicate any complaints of or treatment for a mental 
disorder.  His June 1977 separation examination found him to 
be psychiatrically normal.

The private medical records of evidence generally indicate 
that the Veteran has been diagnosed with and treated for 
severe chronic pain and depression for years.  For example, a 
private July 2000 psychological evaluation, by S.H., Ph.D., 
P.C., found the Veteran to be oriented to all spheres.  The 
Veteran claimed to be a little irritable and impatient at 
times, but essentially cooperative.  He was somewhat 
emotionally withdrawn and rather passive in overall demeanor, 
but also rather sad and depressed in his facial expressions 
and mood.  His affect was rather flat and blunted and he 
showed no positive emotion during evaluation.  His attention 
span and concentration appeared adequate; his thought 
processes appeared to be within normal limits.  He denied 
being suicidal or homicidal; his consciousness was normal and 
his memory intact in all spheres.  He denied seeing things or 
hearing voices during the evaluation.  His insight and 
judgment were average.  The examiner noted that the Veteran 
described significant symptoms of depression, with possible 
psychotic symptoms when he mentioned bugs going by, but that 
he was not able to see later.  

The Veteran was provided a psychological VA examination in 
October 2000.  The examiner found him oriented to person, 
place, time, and situation, with no evidence of a formal 
thought disorder; his memory appeared intact.  The Veteran 
denied auditory and visual hallucinations, as well as 
paranoid ideation and homicidal or suicidal ideation.  His 
mood was depressed and he admitted to memory and 
concentration problems.  He reported being "quick tempered" 
and angry, but there were no behavioral signs of anger during 
the interview.  He was appropriately dressed and well 
groomed.  The examiner found him to be rather depressed and 
somewhat anxious, with a propensity to channel his emotional 
problems into physical concerns.  He was overwhelmed by 
events in his life and likely had ineffective coping 
mechanisms.  

The Veteran's VA outpatient treatment records also indicate 
years of diagnoses of and treatment for chronic pain and 
depression.  A June 2005 VA outpatient treatment record noted 
that the Veteran was pacing himself while working on his 
house and his mood was somewhat improved, though his pain had 
increased.  The examiner reviewed the application of 
relaxation strategies to daily living with the Veteran.  He 
denied suicidal ideation.

A June 2005 private medical record, from Dr. A.M.C., noted 
that the Veteran was fully oriented.  He had a flat affect, 
maintained eye contact, and responded appropriately 
throughout evaluation.  

A VA examination was provided October 2006.  The examiner 
reported that the Veteran was receiving medication for his 
psychiatric disability, but that the response was minimal.  
The Veteran reported trouble sleeping.  He received 
psychotherapy, but had not been admitted to the hospital or 
required an emergency room visit.  The Veteran reported some 
major social function changes, including limited social 
activities due to constant pain and fatigue.  

The October 2006 VA examiner found the Veteran to be oriented 
within normal limits, with appropriate appearance, hygiene, 
and behavior.  His affect and mood were abnormal, with a 
near-continuous depressed mood affecting his ability to 
function independently, which was due to the Veteran's desire 
to not go anywhere due to constant back pain.  The Veteran 
was withdrawn, isolative, irritable, and stayed in bed a lot.  
Communication, speech, and concentration were within normal 
limits.  Panic attacks were present and occurred more than 
once per week, causing a nervous sensation, profuse sweating, 
and rapid heartbeats.  There were signs of suspiciousness, 
including distrust and motive questioning.  There was no 
delusional or hallucination history present, with no delusion 
or hallucination observed.  Obsessional rituals were absent, 
thought processes were appropriate, and judgment was not 
impaired.  Abstract thinking was abnormal, and memory was 
mildly impaired.  Suicidal and homicidal ideation was absent. 

The October 2008 VA examiner diagnosed the Veteran with 
chronic pain disorder with major depression, secondary to 
lumbar spine.  The examiner also found him to be mentally 
capable of managing benefit payments in his own best 
interest, with no difficulty mentally performing activities 
of daily living.  He did have difficulty establishing and 
maintaining effective work/school and social relationships 
because he was isolative; he only did things with his wife.  
He had no difficulty understanding commands and did not 
appear to pose a threat of persistent danger or injury to 
himself or others.

The Veteran's chronic pain disorder, with major depression, 
symptoms are indicative of a 50 percent evaluation, but not 
the next higher 70 percent evaluation.  For example, the 
October 2006 VA examiner found the Veteran to display 
symptoms indicative of a 50 percent evaluation, including 
having a flattened affect and panic attacks more than once a 
week.  The Veteran also had impaired abstract thinking, as 
found by his examiner.  The examiner also found symptoms 
indicative of disturbances of motivation and mood, as the 
Veteran displayed a near-continuous depressed mood.  Finally, 
the examiner specifically found the Veteran's to have 
difficulty establishing and maintaining effective work and 
social relationships, due to his being isolative.  

The Veteran, however, has not demonstrated symptomatology 
indicative of a 70 percent evaluation, for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
For example, the Veteran has repeatedly denied suicidal and 
homicidal ideation.  The October 2006 VA examiner 
specifically found obsessional rituals to be absent.  
Additionally, both the private and VA examiners found the 
Veteran's communication, speech, and concentration to be 
within normal limits.  His examiners have also consistently 
found him to have an appropriate appearance and behavior; the 
October 2008 VA examiner found him able to mentally perform 
activities of daily living.  Although he reported being 
"quick tempered" in his October 2000 VA examination, he did 
not describe it to be such that he displayed unprovoked 
irritability with periods of violence.  The Veteran has also 
not demonstrated an inability to establish and maintain 
effective relationships, as he has been married for many 
years.  Thus, although the Veteran's symptoms are indicative 
of a 50 percent evaluation, they do not rise to a level in 
excess of 50 percent.  

In sum, the evidence demonstrates that the Veteran's 
disability is indicative of occupational and social 
impairment with reduced reliability and productivity.  As the 
evidence of record is at least at an approximate balance for 
a 50 percent evaluation, the benefit of the doubt rule 
applies.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  
The Veteran's claim for a 50 percent rating evaluation for 
his chronic pain disorder, with major depression, disability, 
and no more, is granted.

Lumbar Spine Claim

The Veteran contends that his current, service-connected 
lumbar spine disability is more severe than indicated by the 
60 percent evaluation he was previously granted.

As this involves a claim for an initial rating that goes back 
for a substantial period of time encompassed by this appeal, 
the schedular criteria used to evaluate the Veteran's lumbar 
spine disability were amended effective September 23, 2002, 
and were again revised and amended effective September 26, 
2003.  As a result, the Board will evaluate the Veteran's 
disability under the criteria in effect prior to September 
23, 2002, and then evaluate the Veteran's disability under 
the criteria in effect prior to September 26, 2003.  The 
Board will then evaluate the Veteran's disability under the 
criteria that became effective September 26, 2003.

Under the former rating criteria, under which the Veteran is 
currently evaluated, DC 5293 (2002) assigned a maximum 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  38 
C.F.R. § 4.71a (2002).  Other potentially applicable former 
rating criteria under which the Veteran could be assigned a 
rating in excess of 60 percent included under DC 5285 for 
vertebra, fracture of, residuals, under which a 100 percent 
evaluation could be granted with cord involvement, bedridden, 
or requiring long leg braces.  Special monthly compensation 
with lesser involvements rate for limited motion, nerve 
paralysis should also be considered.  Additionally, under DC 
5286, a 100 percent evaluation can be granted for spine, 
complete bony fixation (ankylosis) of, with unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or with other joint involvement 
(Bechterew type). 

Under DC 5293, as in effect from September 23, 2002, through 
September 25, 2003, a 60 percent rating required 
incapacitating episodes having a total duration of at least 
six weeks; there is no clinical evidence of record to 
establish that the appellant ever experienced an 
incapacitating episode.  The other potential DCs 5285 and 
5286, which provide possible ratings in excess of 60 percent, 
did not change applicable criteria for a 100 percent 
evaluation from the criteria in effect prior to September 23, 
2002.  

Subsequent to the September 2003 amendments, a veteran's 
lumbosacral disability is evaluated under DC 5243.  DC 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine. A 50 percent evaluation is 
warranted with unfavorable ankylosis of the entire 
thoracolumbar spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
Note 1 provides that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 60 percent evaluation is the maximum possible 
under this code section.  38 C.F.R. § 4.71a, DC 5243 (2008).

The evidence for consideration in this claim consists of 
service treatment records and VA medical records, including 
the report of a VA examination. The Veteran's service 
treatment records indicate that he complained of low back 
pain in service.  

The Veteran was provided a VA examination in July 2001, which 
included a review of his medical record.  The Veteran 
reported pain in the mid and low back area, radiating to the 
upper back, buttocks, and legs for over 25 years.  He also 
reported stiffness in his back continuously since 1996, with 
numbness, weakness, and burning pain.  He further reported an 
inability to walk and stand, impotence, and constipation 
since 2000.  

The July 2001 VA examiner reported that the Veteran underwent 
a L4-L5 laminectomy with L4-L5 discectomy in December 2000, 
and the Veteran that subsequently his condition worsened, 
causing sharp and continuous pain, with weakness and numbness 
in the extremities and an inability to have sex and 
continuous constipation problems.  He reported being unable 
to walk or stand without support.

The July 2001 VA examiner found the Veteran unable to sit or 
walk from the chair to the physical examination table.  There 
was painful motion with muscle spasm at both paraspinal 
muscles of the lumbar spine and straight leg raising was 30 
degrees, with pain bilaterally.  Range of motion for the 
lumbar spine was 45 degrees with pain, 25 degrees of 
extension with pain, left and right lateral movement of 20 
degrees with pain, and right and left rotation of 20 degrees 
with pain; pain started at each degree of limitation found.  
Range of motion was limited by pain.  

The July 2001 VA examiner found no gross deformities to the 
extremities, no evidence of atrophy, and decreased muscle 
strength of 4/5 to the lower extremities.  The examiner found 
hypoesthesia in both lateral aspects of the legs; reflexes 
were 2+ jerking in the upper extremities and 1+ in the lower 
extremities.  Cerebellar function showed fine tremors on 
upper and lower extremities and poor coordination with 
evidence of ataxia and unsteady gait.

The July 2001 VA examiner also found lumbar spine stenosis at 
L4-L5, with L4-L5 herniated disc, status post laminectomy 
with discectomy and residual pain and numbness, and residual 
fibrosis, secondary to laminectomy and discectomy at L4-L5.  
The examiner also found recurrent pain, weakness, and 
numbness of the lower extremities secondary to residual 
fibrosis.  

April and June 1999 VA outpatient treatment records, as well 
as other subsequent records, recommended bedrest for 1-2 days 
for moderately sever pain; however, these recommendations 
were apparently made over the phone via the VA Healthquest 
Telephone Contact, rather than based on an actual examination 
of the Veteran.

Private medical records generally provided diagnoses of, and 
treatment for, low back pain, but did not provide any 
prescriptions by doctors for bedrest or any diagnoses of 
ankylosis.  An August 2001 private medical record, by Dr. 
J.K.R., found the Veteran to complain of back pain, which 
radiated to his lower extremities.  The Veteran denied 
urinary incontinence.  Dr. J.K.R. diagnosed him with chronic 
low back pain, with acute exacerbation, and recommended he 
continue his treatment with VA and his medication.  

A December 2001 VA outpatient treatment record reported a new 
onset of right leg pain, with the Veteran complaining of 
continuous back and leg pain following back surgery.  No 
bladder or bowel dysfunction was noted.  A magnetic resonance 
imaging (MRI) found new far lateral disc bulge at L3/4 right, 
with nerve root impingement.  

Dr. T.A.E., in January 2002, found the Veteran to have back 
pain, with no change in bowel or bladder problems, but with 
erectile dysfunction.  The Veteran's extremities had full 
range of motion without deficits, as well as good muscle 
strength/muscle tone.  He had a negative straight leg raise 
test on the left, and a positive test on the right at about 
20 degrees.  The examiner assessed him with low back pain, 
with documented MRI abnormalities.  In March 2002, Dr. T.A.E. 
found chronic back pain secondary to disk disease.  The 
Veteran's back was exquisitely tender along the paraspinal 
muscles and his straight leg raise test was positive on both 
sides; deep tendon reflexes were 1 to 2+ and symmetric.  

A VA examination was provided in November 2004.  The 
Veteran's posture was normal, but his gait was abnormal; at 
times he needed to use a wheelchair or a cane, secondary to 
pain.  The examiner found evidence of radiation of pain with 
motion, but no appreciable spasm at that time.  There was 
evidence of tenderness and questionable bilateral leg raises.  
The range of motion, with pain, was flexion of 0 to 60 
degrees, extension of 0 to 7 degrees, and bilateral flexion 
of 0 to 25 degrees.  Bilateral rotation was 0 to 30 degrees.  
De Luca issues included pain, fatigue, weakness, lack of 
endurance, and incoordination.  The examiner found no 
evidence of ankylosing.  There was evidence of intervertebral 
disc syndrome with associated radiculopathy of the lumbar 
spine in the sense of the sciatic nerve.  There was no bowel 
or bladder dysfunction.  There was erectile dysfunction.  

The November 2004 VA examiner performed a peripheral nerve 
examination, which revealed involvement of the sciatic nerve, 
which is neuralgia.  There was no motor function involvement 
at that time.  Motor function was normal, but sensory 
function was abnormal involving paresthesias of the sciatic 
nerve.  Deep tendon reflexes of the right and left knees and 
ankles were 1+ respectively.  

The November 2004 VA examiner found no change from the prior 
diagnosis of intervertebral disk syndrome of the lumbar 
spine.  The examiner found a decreased range of motion with 
pain and postoperative changes at L4-L5, with minimal disk 
space narrowing at L4-L5.  

An April 2005 private medical record, by Dr. M.R.J., noted 
that the Veteran suffered another injury while shopping in 
March 2005 and reported a new "cold and wet" pain in the 
lumbar spine.  He denied any bowel or bladder changes.  

An April 2005 private medical record, by family nurse 
practitioner D.K., found the Veteran to have a limited range 
of motion in all lumbar spine quadrants, with no spasm and 
mild tenderness to palpation.  Strength testing of the lower 
extremities was 5/5 bilaterally and he was able to stand on 
heels and toes.  Deep tendon reflexes were 1+ and symmetric 
at the knees and ankles.  The straight leg raising test was 
positive for back pain bilaterally.  He had negative flexion, 
abduction, and external rotation.  There were no sensory 
changes.  His MRI showed degenerative disc disease; he was 
diagnosed with chronic low back pain and right lower 
extremity pain that had increased after his fall.  The 
Veteran was subsequently discharged from rehabilitative 
therapy.  

A private comprehensive history and physical examination was 
subsequently provided, by Dr. A.M.L., in June 2005.  The 
Veteran ambulated with a cane and his gait pattern was 
notable for mild trunk flexion, even without the cane.  He 
was able to walk on heels and a toe with minimal difficulty 
and his station was normal.  There was no gross evidence of 
instability of balance disturbance.  The Veteran had 
difficulty achieving a neutral stance; the spine was straight 
with moderate cervical protraction, normal kyphosis, and 
lumbar hypolordosis.  Lumbar paraspinals were moderately 
tender, and asymmetry emerged in flexion due to objective 
spasm of the right paraspinals.  Lumbar range of motion was 
restricted in all directions of movement due to pain, 
particularly in extension of 5 degrees; pain was induced by 
right or left extension-rotation.  

Dr. A.M.L. found the upper extremities to be non-tender to 
palpation and range of motion was within normal limits, with 
guarding at end ranges of bilateral shoulder abduction, 
forward flexion, and internal rotation.  Upper extremities 
also demonstrated normal muscle bulk and tone, no focal 
atrophy, no tremor, fasciculation, or other abnormal 
movements; manual motor testing strength was 5/5 bilaterally.  
The lower extremities range of motion was within functional 
limits, with tightness of hip flexors, hip extensors, and 
adductors bilaterally.  No pain was reported with passive 
internal/external rotation of the femurs.  Motor testing 
strength was 5/5 throughout the lower extremity muscle groups 
bilaterally, with right and left lower extremities 
demonstrating normal muscle bulk and tone and no tremor, 
fasciculation, or other abnormal movements.  Sensation was 
intact over the face, trunk, and extremities.  However, the 
extremities were diffusely hyporeflexic.  The examiner 
diagnosed the Veteran with sacroiliac joint malalignment 
syndrome, which has complaints similar to others caused by 
low back pain, including radiculopathy, and lumbar 
degenerative disease.  

Another VA examination was provided to the Veteran in October 
2006.  The Veteran reported degenerative joint disease, with 
symptoms including leg pain.  The VA examiner found the 
Veteran's posture to be within normal limits; he had an 
abnormal gait and could walk with a cane.  The examiner found 
no evidence of radiating pain on movement and muscle spasm 
was absent.  There was tenderness of the lumbosacral area and 
positive straight leg raising bilaterally.  There was no 
ankylosis of the lumbar spine.  The Veteran's range of motion 
was 40 degrees flexion, 20 degrees extension, 10 degrees 
bilateral flexion, and 20 degrees bilateral rotation, with 
pain occurring at 0 degrees.  The joint function was 
additionally limited after repetitive use with pain, fatigue, 
weakness, lack of endurance, incoordination, and pain.  There 
were no signs of intervertebral disc syndrome with chronic 
and permanent root involvement.  A neurological examination 
of the lower extremities found motor function and sensory 
function within normal limits, with bilateral knee and ankle 
jerks of 1+.  The examiner changed the Veteran's diagnosis 
from degenerative disc disease, lumbar spine, to status post 
laminectomy with degenerative disc disease with residual 
scar, based on subjective pain, weakness, and stiffness and 
objective scar.  

Under the rating criteria in effect when the Veteran filed 
his claim, a higher rating is not warranted.  The Veteran has 
already been granted the maximum rating possible, under DC 
5293 (2002), for intervertebral disc syndrome.  

All other applicable diagnostic codes in effect prior to 
September 23, 2002 were also applied, to determine whether he 
could have been rated higher than the currently assigned 60 
percent rating.  However, the Veteran was never diagnosed 
with a fracture of his vertebra or ankylosis of any portion 
of his spine. Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 
(2002) are not for application.

Under the September 2002 changes for DC 5293, intervertebral 
disc syndrome was evaluated based on either chronic 
neurologic and orthopedic manifestations or the total annual 
duration of incapacitating episodes.  The Veteran claimed, in 
his October 2006 VA examination that he was prescribed 
bedrest by his physician, Dr. W.   Although these records are 
not of record, as the Veteran has already been granted the 
maximum rating possible for intervertebral disc syndrome 
under DC 5293 (2002), the Veteran is thus not prejudiced by 
the failure to obtain these records, which cannot change his 
rating under this criteria.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective in September 2003, a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
thoracolumbar spine.  Although the record does indicate that 
the Veteran's range of motion of the lumbar spine is limited, 
he has repeatedly been found by both his VA examiners and 
private medical examiners to not have ankylosis of the spine.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered, and are now 
located at 38 C.F.R. § 4.71a, DC 5243 (2004). The specific 
criteria, however, were not amended, except that DC 5243 
provides that the alternative to this code is to rate the 
disability under the General Rating Formula for the spine, as 
discussed above.

The appellant has also put forth credible complaints of pain.  
With regard to such complaints, the Court has held that VA 
must consider additional functional loss on use due to pain 
on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's spine 
disability is likely manifested by some functional limitation 
due to pain on motion. Therefore, the currently assigned 
initial evaluation of 60 percent, but not more, is warranted 
for it.  The Board notes that this 60 percent rating 
contemplates complaints of pain, especially on extended use. 
There is no showing of any other functional impairment which 
would warrant a higher rating for the complaints of pain.  38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

The Board must also evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code, under the September 2002 changes for DC 5293 
and under DC 5243 (2004), effective September 26, 2003.  
Under the September 2002 changes for DC 5293, Note 2 
indicated that neurologic disabilities should be separately 
evaluated using criteria for the most appropriate neurologic 
diagnostic code(s).  Additionally, under DC 5243 (2004), Note 
1 indicated that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately rated under an 
appropriate diagnostic code.  However, separate ratings based 
on neurological abnormalities cannot be effective prior to 
the September 23, 2003 effective date for the September 2002 
changes for DC 5293.  When the application of the revised 
regulation results in entitlement, the effective date of 
entitlement can be no earlier than the effective date of the 
change in the regulation.  38 U.S.C.A. § 5110(g).   Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.  

In this case, the Veteran has reported neurological 
abnormalities including weakness and numbness in the 
extremities.  Although the Veteran's various examiners have 
found no atrophy of the extremities, neurological 
abnormalities such as hypoesthesia of the legs, numbness, 
neuralgia, and paresthesias has been found at times, though 
different examiners have found different symptoms.  
Neurological abnormalities will be addressed in the Remand 
section of this decision.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for 
a rating evaluation in excess of 60 percent for lumbar spine 
disability is denied.  

Earlier Effective Date 

Finally, the Veteran contends, as indicated in an October 
2004 statement, that he submitted an application for service 
connection for a back disability in 1998, but that VA has 
since claimed to have never received that application.  He 
contends that he should be granted benefits from 1998, the 
date of his claimed application.  The Veteran testified that 
he did not make a copy of the claim that he allegedly filed 
in 1998.  A specific claim in the form prescribed by the VA 
must be filed in order for benefits to be paid or furnished 
to any individual under laws administered by the VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under laws administered by the VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a). 

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with  
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  This is necessary because generally, 
the effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. However, if a claim 
is received within one year after separation from service, 
the effective date of an award of disability compensation 
shall be the day following separation from service.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The only application of record for VA benefits regarding the 
Veteran's lumbar spine claim was received by VA on August 17, 
2000.  A September 2001 rating decision denied service 
connection for a back disability.  An April 2004 Board 
decision granted service connection for a low back 
disability, and a May 2004 rating decision granted a 60 
percent evaluation for that disability.  

The only inference to a claim for service connection prior to 
August 17, 2000 is in an April 14, 2000 VA social work note, 
which reports that the Veteran had placed claims with VA and 
Social Security.  However, under 38 C.F.R. § 3.51(a), a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid.  The April 14, 
2000 VA social work note did not provide any sort of 
specificity as to what type of disorder the Veteran was 
seeking service connection for or even what type of benefit 
the Veteran was seeking from VA.  The note also indicated 
that the Veteran had not requested that a claim be filed on 
his behalf, but rather was merely a transcription of the 
Veteran's report of his having filed a claim of some sort for 
himself.  Furthermore, a report of examination or 
hospitalization as a claim is generally specifically in 
regards to claims for increase or to reopen.  See 38 C.F.R. 
§ 3.157.

The assignment of August 17, 2000 as the effective date for 
the grant of service connection for a lumbar spine disability 
is correct.  The August 17, 2000 claim application 
represented the first claim for service connection for a low 
back disability.  The only other communication received from 
the Veteran by the RO is a VA Form 21-4138, which the Veteran 
dated for September 1999, but which was not date stamped by 
the RO.  However, the form was attached to VA Form 41-42 from 
the Veteran, which he dated from August 14, 2000.  Thus, even 
if the Board were to take the Veteran's VA Form 21-4138, 
which he dated for September 1999 to be an application for 
benefits, that date is in direct contradiction to his 
previous statements that he made a claim in 1998, and is 
further rebutted by the fact that the Veteran's signed VA 
Form 41-42 attached to the VA Form 21-4138 is dated in August 
14, 2000.  The August 14, 2000 form was dated at about the 
same time his date stamped claim was received by the RO.  

The Veteran does appear to have submitted medical records 
prior to the August 17, 2000 claim, which were received in 
February 2001; however, these records referenced an ankle 
disorder, not the lumbar spine disability claim currently on 
appeal, and thus cannot be construed as an informal claim for 
a lumbar spine disability.  38 C.F.R. § 3.155(a).  Similarly, 
the April 14, 2000 VA social work note indicating that the 
Veteran claimed to have applied for VA benefits of some kind 
was made years after the time he claims to have applied for 
service connection for lumbar spine disability, in 1998.  The 
first date stamped communication from the specifically 
addressing a claim for service connection for lumbar spine 
disability was the August 17, 2000 application.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that the law presumes the 
regularity of the administrative process.  See Marsh v 
Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 
17 Vet. App. 18, 186 (2003).  Similarly, the Court has 
repeatedly declared that there mere assertion of nonreceipt 
of notice is not sufficient, by itself, to constitute clear 
evidence to the contrary to rebut the presumption of 
regularity.  See McCullough v. Principi, 15 Vet. App. 272, 
275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Thus, 
although the Veteran has contended that VA did not receive 
his 1998 application, the record does not indicate that any 
communication was received by the RO in conjunction with his 
lumbar spine disability claim prior to August 17, 2000.  

The August 17, 2000 claim represents the earliest reference 
to a lumbar spine disability.  There is simply no evidence on 
file that can be construed as an informal or formal claim, or 
a request to reopen a claim prior to August 17, 2000.  Since 
the lumbar spine disability claim is an original claim 
received more than one year after separation from service, an 
earlier effective date may not be earlier than the date of 
the receipt of that date stamped claim from August 17, 2000.  
38 C.F.R. § 3.400(a)(2).

In sum, the application received on August 17, 2000 from the 
Veteran represents the first reference to a claim for service 
connection for a lumbar spine disability. There is simply no 
evidence on file that can be construed as an informal or 
formal claim, or a request to reopen a claim prior to August 
17, 2000 application for service connection for a lumbar 
spine disability.  As such, the Veteran's claim for an 
effective date prior to August 17, 2000 for service 
connection for his service-connected lumbar spine disability 
is not established. 


ORDER

Service connection for a skin disorder, including to the 
right thigh, and including an inguinal cyst, is denied.

Entitlement to an initial, compensable rating evaluation of 
50 percent, and no more, for chronic pain disorder, with 
major depression, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial disability rating in excess of 60 percent for a 
lumbar spine disability is denied.

An effective date prior to August 17, 2000 for the grant of 
service connection for a lumbar spine disability is denied.


REMAND

The Veteran claims that he has neurological symptomatology 
related to his service-connected lumbar spine disability.  

The July 2001 VA examiner found hypoesthesia in both lateral 
aspects of the legs and hypoactive reflexes, as well as 
numbness.  Additionally, a December 2001 VA outpatient 
treatment record noted MRI findings of a new far lateral disc 
bulge at L3/4 right, with nerve root impingement.  

The November 2004 VA examiner found evidence of radiation of 
pain with motion, with evidence of intervertebral disc 
syndrome with associated radiculopathy of the lumbar spine in 
the sense of the sciatic nerve.  The examiner also found 
involvement of the sciatic nerve, which is neuralgia.  
Sensory function was abnormal, involving paresthesias of the 
sciatic nerve and 1+ deep tendon reflexes.  

In contrast, the April 2005 private medical record noted no 
sensory changes, though the examiner did find 1+ deep tendon 
reflexes.  Dr. A.M.L., in June 2005, found his extremities to 
be diffusely hyporeflexic and diagnosed him with sacroiliac 
joint malalignment syndrome. 

Finally, the October 2006 VA examination reported the 
Veteran's complaints of pain radiating down the back of both 
of his legs.  While the examiner reported that neurological 
examination of the lower extremities revealed normal motor 
and sensory function, and otherwise found no evidence of 
radiating pain on movement and no signs of intervertebral 
disc syndrome with chronic and permanent root involvement, 
the Board finds that the Veteran's claims of radiation of 
pain down the legs are otherwise consistent with his service-
connected disability.  Moreover, the observed bilateral knee 
and ankle jerks were 1+ may also represent current 
neurological abnormality.  

Since the Veteran has a history of seeking treatment for his 
neurological symptomatology and the medical evidence, 
although sometimes conflicting, indicates that there could be 
current neurological abnormalities related to his service-
connected lumbar spine disability, VA has a duty to assist 
him.  In the instant case, a VA examination is necessary to 
clarify whether he currently has any neurological 
symptomatology, especially in light of the multiple 
conflicting findings regarding neurological symptoms, and 
determine if neurological symptoms found are causally or 
etiologically related to his service-connected lumbar spine 
disability.  

Furthermore, as previously noted, any associated objective 
neurological abnormalities must be separately evaluated under 
an appropriate diagnostic code, under the September 2002 
changes for DC 5293 and under DC 5243 (2004), effective 
September 26, 2003.  However, any separate ratings based on 
neurological abnormalities cannot be effective prior to the 
September 23, 2003 effective date for the September 2002 
changes for DC 5293; the effective date of entitlement can be 
no earlier than the effective date of the change in the 
regulation that results in entitlement.  38 U.S.C.A. § 
5110(g).   Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any neurological 
dysfunction present by an appropriate 
medical professional.  The claims file 
must be made available to and reviewed 
by the medical professional.  The 
medical professional should 
specifically list all neurological 
disorders and state whether any of them 
are attributable to the service-
connected back disability.  A clear 
rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved, 
as well as previous medical findings 
made regarding this claim, would be of 
considerable assistance to the Board. 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


